MEMORANDUM OPINION
No. 04-06-00662-CV
AIRBORNE EXPRESS, INC. f/k/a Airborne Freight Corporation,
now known as DHL Express (USA), Inc.,
Appellant
v.
LATIN AMERICAN COURIER, INC., AND PEGASO EXPRESS S.A. DE C.V.,
Appellees
From the 285th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-03951
Honorable Janet P. Littlejohn, Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Phylis J. Speedlin , Justice
  Rebecca Simmons , Justice


Delivered and Filed: November 22, 2006 


VACATED and DISMISSED
 The parties have filed a joint motion stating they have reached an agreement to settle and compromise their differences in
this case.  They request that this court render judgment effectuating the parties' settlement agreement by vacating the trial
court's judgment, and dismissing the case. See Tex. R. App. P. 42.1(a)(2)(A).  The motion is granted.  The trial court's
judgment signed on June 29, 2006 is vacated, and the case is dismissed.  See Tex. R. App. P. 42.1(a)(2)(A), 43.2(e).  Costs
of appeal are taxed against the parties who have incurred them.
        PER CURIAM